Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Antonio Lorenzo Kelley appeals the district court’s order dismissing without prejudice this 42 U.S.C. § 1983 (2012) action for failure to comply with a court order. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Kelley v. Moja, No. 3:16-cv-00704-REP (E.D. Va. Nov. 10, 2016). We deny Kelley’s motion to appoint counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED